 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA
 9
10   JOSEPH MIZZONI,                                     Case No.: 2:17-cv-01482-JAD-NJK
11           Plaintiff(s),                               Order
12   v.                                                  (Docket No. 19)
13   STATE OF NEVADA, et al.,
14
             Defendant(s).
15
16         Pending before the Court is Defendant’s motion for extension of time to respond to the
17 complaint, filed on September 25, 2018. Docket No. 19. To date, no response has been filed. See
18 Docket.     Accordingly, the motion may be granted as unopposed.        See Local Rule 7-2(d).
19         Additionally, the Court has reviewed the motion and finds good cause exists for granting
20 it. Because the motion is unopposed and for good cause shown, Defendant’s motion for extension
21 of time to respond to the complaint, Docket No. 19, is hereby GRANTED. Defendant shall
22 respond to the complaint no later than November 9, 2018.
23         IT IS SO ORDERED.
24         Dated: October 15, 2018
25                                                            _______________________________
                                                              NANCY J. KOPPE
26                                                            United States Magistrate Judge
27
28

                                                  1
